 

Exhibit 10.1

 

 

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [***]. The redacted portions
have been filed separately with the Securities and Exchange Commission.

 

UK RSA

 

RESTRICTED STOCK AGREEMENT PURSUANT TO THE

MARKETAXESS HOLDINGS INC. 2012 INCENTIVE PLAN

 

THIS AGREEMENT, effective as of the 1st day of April 2017, by and between

MarketAxess Holdings Inc., a Delaware corporation with its principal office at
299 Park Avenue,

10th Floor, New York, New York 10171 (the “Company”), and Christophe Roupie (the

“Participant”).

 

WHEREAS, the Board of Directors of the Company (the “Board”) adopted, and the
stockholders of the Company approved, the MarketAxess Holdings Inc. 2012
Incentive Plan (the “Plan”);

 

WHEREAS, the Company, through the Committee under the Plan, wishes to grant to
the Participant shares of its common stock, par value $.003 per share (“Common
Stock” or the “Shares”) in the amount set forth below; and

 

WHEREAS, such Shares are subject to certain restrictions.

 

NOW, THEREFORE, the Company and the Participant agree as follows:

 

1.Sale of Shares. Subject to the terms, conditions and restrictions of the Plan
and this Agreement, the Company awards to the Participant 9,367 shares of the
Company’s Common Stock on the 1st day of April 2017 (the “Grant Date”). To the
extent required by law, the Participant shall pay the Company the par value
($.003) (the “Purchase Price”) for each Share awarded to the Participant
simultaneously with the execution of this Agreement in cash or cash equivalents
payable to the order of the Company. Pursuant to the Plan and Section 2 of this
Agreement, the Shares are subject to certain restrictions, which restrictions
shall expire in accordance with the provisions of the Plan and Section 2 hereof.
While such restrictions are in effect, the Shares subject to such restrictions
shall be referred to herein as “Restricted Stock.”

 

2.Vesting.

 

(a)     Except as set forth in subsections (b) and (c) below, the Restricted
Stock shall become vested and cease to be Restricted Stock (but shall remain
subject to the other terms of this Agreement and the Plan) as follows if the
Participant has both met the goals set out in Appendix 1 and been continuously
employed by the Company until such date:

 

 

Vesting Date

Percentage Vested

1 April 2020

50%

1 April 2021

50%

 

1

 

--------------------------------------------------------------------------------

 

There shall be no proportionate or partial vesting in the periods prior to the
applicable vesting dates and all vesting shall occur only on the appropriate
vesting date.

 

(b)Upon the death or Disability of the Participant, 50% of any shares of
Restricted Stock that are unvested at the time of such Termination shall become
vested and cease to be Restricted Stock (but shall remain subject to the other
terms of this Agreement and the Plan). Any remaining unvested shares of
Restricted Stock shall be forfeited.

 

(c)In the event of a Change in Control, the Restricted Stock shall be treated in
accordance with Section 12.1 of the Plan; provided that, (i) immediately prior
to the Change in Control, the Committee may determine that the Restricted Stock
will not be continued, assumed or have new rights substituted therefor in
accordance with Section 12.1(a) of the Plan, and immediately prior to the Change
in Control, the Restricted Stock shall become fully vested and cease to be
Restricted Stock (but shall remain subject to the other terms of this Agreement
and

the Plan) and (ii) if the Participant incurs a Termination by the Company
without Cause within 24 months after such Change in Control, the Restricted
Stock shall become fully vested and cease to be Restricted Stock (but shall
remain subject to the other terms of this Agreement and the Plan).

 

3.Restrictions on Transfer. The Participant shall not sell, negotiate, transfer,
pledge, hypothecate, assign, encumber or otherwise dispose of the Shares or
grant any proxy with respect thereto, except as specifically permitted by the
Plan and this Agreement. Any attempted Transfer in violation of this Agreement
and the Plan shall be void and of no effect and the Company shall have the right
to disregard the same on its books and records and to issue “stop transfer”
instructions to its transfer agent. Notwithstanding the foregoing, nothing
herein or in the Plan shall prohibit the Participant from pledging the Shares
the Participant is granted hereunder to the Company pursuant to a stock pledge
agreement entered into between the parties hereto.

 

4.Forfeiture.

 

(a)The provisions in Section 8.l of the Plan regarding Detrimental Activity
shall apply to the Restricted Stock.

 

(b)If a Participant incurs a Termination for any reason, the Company shall
repurchase from the Participant for the Purchase Price paid for such shares of
Restricted Stock, any and all Restricted Stock.

 

 

5.       Rights as a Holder of Restricted Stock. From and after the issue date,
the Participant shall have, with respect to the shares of Restricted Stock, all
of the rights of a holder of shares of Common Stock, including, without
limitation, the right to vote the Shares, to receive and retain all regular cash
dividends payable to holders of Shares of record on and after the issue date
(although such dividends will be treated, to the extent required by applicable
law, as additional compensation for tax purposes), and to exercise all other
rights, powers and privileges of a holder of Shares with respect to the
Restricted Stock, with the exceptions that (i) the Participant shall not be
entitled to delivery of the stock certificate or certificates representing the
Restricted Stock until such shares are no longer Restricted Stock; (ii) the
Company (or its designated agent) will retain custody of the stock certificate
or certificates representing the Restricted Stock and any other property (“RS
Property”) issued in respect of the Restricted Stock, including stock dividends
at all times such Shares are Restricted Stock; (iii) no RS Property will bear
interest or be segregated in separate accounts; and (iv) the Participant shall
not, directly or indirectly, Transfer the Restricted Stock in any manner
whatsoever.




2

 

--------------------------------------------------------------------------------

 

6.Tax.

 

(a)The Employer, or trustee of any employee benefit trust may withhold such
amount and make such arrangements as it considers necessary to meet any
liability to taxation or social security contributions in respect of the
Restricted Stock. These arrangements may include the sale, on behalf of the
Participant of any shares of Common Stock or the reduction in the number of
shares of Common Stock subject to the Restricted Stock Agreement, unless the
Participant has personally discharged the liability.

 

(b)Without limiting subsection (a) above, the Committee may require the
Participant to enter into: (i) such arrangements as it considers appropriate for
the recovery or payment by the Participant of secondary National Insurance
Contributions payable in respect of the Restricted Stock, including, without
limitation, any agreement of the sort contemplated by Paragraphs 3A and 3B of
Schedule 1 to the Social Security Contributions and Benefits Act 1992; and/or
(ii) (as a condition of receiving and retaining any award of Restricted Stock) a
joint election with his or her employer under section 431 of the Income Tax
(Earnings and Pensions) Act 2003 in respect of the Restricted Stock.

 

 

7.Legend. In the event that a certificate evidencing Restricted Stock is issued,
the certificate representing the Shares shall have endorsed thereon the
following legends:

 

(a)     “THE ANTICIPATION, ALIENATION, ATTACHMENT, SALE, TRANSFER, ASSIGNMENT,
PLEDGE, ENCUMBRANCE OR CHARGE OF THE SHARES OF STOCK REPRESENTED HEREBY ARE
SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE MARKETAXESS
HOLDINGS INC. (THE “COMPANY”) 2012 INCENTIVE PLAN (THE “PLAN”) AND AN AGREEMENT
EFFECTIVE AS OF THE 1st DAY OF APRIL 2017. COPIES OF SUCH PLAN AND AGREEMENT ARE
ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY.”

 

(b)     Any legend required to be placed thereon by applicable blue sky laws of
any state. Notwithstanding the foregoing, in no event shall the Company be
obligated to issue a certificate representing the Restricted Stock prior to
vesting as set forth in Section 2 hereof.

 

8.Performance Adjustment. Any Restricted Stock is subject to performance
adjustment as set out in clause 8.1 and 8.2 below in addition to any performance
adjustment required by law, rules or other regulatory requirements in relation
to performance adjustment applicable to the Company or any Participants and any
policies intended to comply with them, including without limitation any
performance adjustment required by the Dodd-Frank Wall Street Reform and
Consumer Protection Act and any rules and regulations promulgated thereunder,
the IFPRU Remuneration Code published by the UK Financial Conduct Authority
and/or such other applicable law and/or regulatory requirement.

 

8.1Performance adjustment includes, but is not limited to:

 

 

 

 

award;



(a)The Company reducing the amount of any Restricted Stock or any other

 

 

 

 

 

Stock; and/or



(b)The Company requiring the Participant to forfeit the whole of any Restricted

 

 

(c)The Company requiring the Participant to repay to the Company on demand on a
gross basis the cash value of any Restricted Stock that has vested.

 

 

 

3

 

--------------------------------------------------------------------------------

 

8.2The Company shall be entitled to implement performance adjustment, as defined
in clause 8.1 including but not limited to where:

 

(a)The Participant has participated in or was responsible for conduct which
resulted in significant losses to the Company or its Affiliates.

 

 

 

 

propriety.



(b)The Participant has failed to meet appropriate standards of fitness and

 

 

 

 

 

performance.



(c)The Company or Affiliate has suffered a material downturn in its financial

 

 

 

 

 

management.



(d)TheCompanyorAffiliatehassufferedamaterialfailureofrisk

 

 

(e)The Company or any Affiliate has reasonable evidence of fraud or material
dishonesty by the Participant.

 

 

 

 

material extent.



(f)The Company or any Affiliate has been required to restate its accounts to a

 

 

(g)       The Company or any Affiliate becomes aware of any material wrongdoing
on the part of the Participant that would have resulted in the relevant award
not being made had it known about such material wrongdoing at the time the
relevant award was made.

 

(h)   The Company becomes aware of a material error is assessing the
Participant’s performance against the relevant performance conditions at the
time that the Restricted Stock was granted.

 

(i)     The Participant has acted in any manner which in the opinion of the
Committee has brought or is likely to bring the Participant, the Company or any
Affiliate into material disrepute or is materially adverse to the interests of
the Company or any Affiliate.

 

8.3Any decision regarding performance adjustment shall be taken by the

Committee in its absolute discretion.

 

8.4The implementation of performance adjustment by the Company shall be without
prejudice to any other rights or remedies that may be available to it.

 

4

 

--------------------------------------------------------------------------------

 

9.Securities Representations. The Shares are being issued to the Participant and
this Agreement is being made by the Company in reliance upon the following
express representations and warranties of the Participant. The Participant
acknowledges, represents and warrants that:

 

(a)     The Participant has been advised that the Participant may be an
“affiliate” within the meaning of Rule 144 under the Securities Act and in this
connection the Company is relying in part on the Participant’s representations
set forth in this section;

 

(b)     The Shares must be held indefinitely by the Participant unless (i) an
exemption from the registration requirements of the Securities Act is available
for the resale of such Shares or (ii) the Company files an additional
registration statement (or a “re-offer prospectus”) with regard to the resale of
such Shares and the Company is under no obligation to continue in effect a Form
S-8 Registration Statement or to otherwise register the resale of the Shares (or
to file a “re-offer prospectus”);

 

(c)     The exemption from registration under Rule 144 will not be available
under current law unless (i) a public trading market then exists for the Common
Stock of the Company, (ii) adequate information concerning the Company is then
available to the public, and (iii) other terms and conditions of Rule 144 or any
exemption therefrom are complied with and that any sale of the Shares may be
made only in limited amounts in accordance with such terms and conditions.

 

10.Not an Employment Agreement. This Agreement is not an agreement of
employment. This Agreement does not guarantee that the Employer will employ the
Participant for an specific time period, nor does it modify in any respect the
Employer’s right to terminate or modify the Participant’s employment or
compensation.

 

11.Power of Attorney. The Company, its successors and assigns, is hereby
appointed the attorney-in-fact, with full power of substitution, of the
Participant for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instruments which such attorney-in-fact may
deem necessary or advisable to accomplish the purposes hereof, which appointment
as attorney-in-fact is irrevocable and coupled with an interest. The Company, as
attorney-in-fact for the Participant, may in the name and stead of the
Participant, make and execute all conveyances, assignments and transfers of the
Restricted Stock, other RS Property, Shares and property provided for herein,
and the Participant hereby ratifies and confirms that which the Company, as said
attorney-in-fact, shall do by virtue hereof. Nevertheless, the Participant
shall, if so requested by the Company, execute and deliver to the Company all
such instruments as may, in the judgment of the Company, be advisable for this
purpose.

 

12.Data Protection.  By participating in the Plan the Participant consents to
the holding and processing of personal data provided by the Participant to the
Company for all purposes relating to the operation of the Plan. These include,
but are not limited to:

 

(a)administering and maintaining Participant records; and

 

(b)transferring information about the Participant to a country or territory
outside the European Economic Area.

 

5

 

--------------------------------------------------------------------------------

 

13.Miscellaneous.

 

(a)     This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, personal legal representatives,
successors, trustees, administrators, distributees, devisees and legatees. The
Company may assign to, and require, any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company or any affiliate by which the
Participant is employed to expressly assume and agree in writing to perform this
Agreement. Notwithstanding the foregoing, the Participant may not assign this
Agreement other than with respect to Shares Transferred in compliance with the
terms hereof.

 

(b)     The Participant agrees that any sums owed to the Company under the Plan
may be deducted from their salary or any outstanding payments due to them from
the Company or any Affiliate.

 

(c)     This award of Restricted Stock shall not affect in any way the right or
power of the Board or stockholders of the Company to make or authorize an
adjustment, recapitalization or other change in the capital structure or the
business of the Company, any merger or consolidation of the Company or
subsidiaries, any issue of bonds, debentures, preferred or prior preference
stock ahead of or affecting the Common Stock, the dissolution or liquidation of
the Company, any sale or transfer of all or part of its assets or business or
any other corporate act or proceeding.

 

(d)     The Participant agrees that the award of the Restricted Stock hereunder
is special incentive compensation and that it, any dividends paid thereon (even
if treated as compensation for tax purposes) and any other RS Property will not
be taken into account as “salary” or “compensation” or “bonus” in determining
the amount of any payment under any pension, retirement or profit-sharing plan
of the Company or any life insurance, disability or other benefit plan of the
Company.

 

(e)     No modification or waiver of any of the provisions of this Agreement
shall be effective unless in writing and signed by the party against whom it is
sought to be enforced save that the Company in its absolute discretion reserves
the right to amend the incentive award agreement referred to in this Agreement
at any time on reasonable notice to the Participant, including in order to
comply with any applicable law and/or regulatory requirement.

 

(f)       The grant of Restricted Stock on a particular basis in any year does
not create any right to or expectation of the grant of Restricted Stock on the
same basis, or at all, in any future year.

 

(g)     This Agreement may be executed in one or more counterparts, all of which
taken together shall constitute one contract.

 

(h)     The failure of any party hereto at any time to require performance by
another party of any provision of this Agreement shall not affect the right of
such party to require performance of that provision, and any waiver by any party
of any breach of any provision of this Agreement shall not be construed as a
waiver of any continuing or succeeding breach of such provision, a waiver of the
provision itself, or a waiver of any right under this Agreement.

 

6

 

--------------------------------------------------------------------------------

 

(i)     The headings of the sections of this Agreement have been inserted for
convenience of reference only and shall in no way restrict or modify any of the
terms or provisions hereof.

 

(j)     All notices, consents, requests, approvals, instructions and other
communications provided for herein shall be in writing and shall be deemed to
have been made: (1) when delivered in person; (ii) on the second succeeding
business day after being mailed by United States registered or certified mail;
or (iii) on the seventh succeeding business day after being posted from
overseas, whichever is earlier, to the persons entitled or required to receive
the same, at the addresses set forth at the heading of this Agreement or to such
other address as either party may designate by like notice. Notices to the
Company shall be addressed to the Compensation Committee of the Board.

 

(k)     This Agreement shall be construed, interpreted and governed and the
legal relationships of the parties determined in accordance with the internal
laws of the State of Delaware without reference to rules relating to conflicts
of law.

 

(l)       By executing this Agreement within 60 days after the day and year
first written above, the award of Restricted Stock shall be accepted by the
Participant within the time period required under Section 8.2(b) of the Plan.

 

14.Provisions of Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Committee and as may be in effect
from time to time. The Plan is incorporated herein by reference. A copy of the
Plan has been delivered to the Participant. If and to the extent that this
Agreement conflicts or is inconsistent with the terms, conditions and provisions
of the Plan, the Plan shall control, and this Agreement shall be deemed to be
modified accordingly. Unless otherwise indicated, any capitalized term used but
not defined herein shall have the meaning ascribed to such term in the Plan.
This Agreement contains the entire understanding of the parties with respect to
the subject matter hereof (other than any other documents expressly contemplated
herein or in the Plan) and supersedes any prior agreements between the Company
and the Participant.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

MARKETAXESS HOLDINGS INC.

 

 

 

 

By:/s/ Richard M. McVey

Name: Richard McVey

Title: Chief Executive Officer

 

 

 

/s/ Christophe Roupie



Christophe Roupie

 

7

 

--------------------------------------------------------------------------------

 

Appendix 1 to

UK RSA Agreement dated 1st of April 2017 between MarketAxess Holdings Inc.

(the “Company”) and Christophe Roupie (the “Participant”) (“Agreement”)

 

 

 

The following shares will vest if the outlined goals are achieved by 31 December
2018, as measured on or before 15 March 2019:

 

1. 25% of the shares referenced in Section 1 of the Agreement shall be earned
if:

 

a) The Company’s consolidated financial performance results in cumulative
pre-tax operating income for calendar years 2017 and 2018 (“Consolidated
Performance”) of a minimum of USD [***]

 

2. 25% of the shares referenced in Section 1 of the Agreement shall be earned
if:

 

a) The financial performance for Europe and Asia results in cumulative pre-tax
operating income for calendar years 2017 and 2018 (“Regional Performance”) of a
minimum of GBP [***]

 

3. 25% of the shares referenced in Section 1 of the Agreement are subject to
upward and downward adjustment (e.g., payout percentage) based on achievement of
operating income for Consolidated Performance as specified in the table below:

 

 

 

 

Cumulative Operating

Income 2017-2018 (USD

000s)

 

 

 

 

 

Payout

 

 

Threshold

$[***]

50%

 

$[***]

75%

Target Range

$[***]

$[***]

100%

100%

 

$[***]

125%

Maximum

$[***]

150%

 

 

Interpolation between results

No shares are earned if achievement is below 85%

 

8

 

--------------------------------------------------------------------------------

 

4. 25% of the shares referenced in Section 1 of the Agreement are subject to
upward and downward adjustment (e.g., payout percentage) based on achievement of
operating income for Regional Performance as specified in the table below:

 

 

 

Cumulative

Operating Income

2017-2018 (GBP

000s)

 

 

 

 

 

Payout

 

 

Threshold

£[***]

50%

 

£[***]

75%

Target Range

£[***]

£[***]

100%

100%

 

£[***]

£[***]

117%

133%

Maximum

£[***]

150%

 

 

Interpolation between results

No shares are earned if achievement is below 85%

 

 

 

Regardless of shares earned as a result of financial performance, the vesting
requirements for continued employment in Section 2(a) and the requirements for
performance adjustment as defined in Section 8 shall apply.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 